Determination of the respondent Police Commissioner dated August 31, 1989, which dismissed petitioner from his position as a police officer, unanimously confirmed, the petition denied and the proceeding brought pursuant to CPLR article 78 (transferred to this court by order of Sup Ct, NY County [Shirley Fingerhood, J.], entered Jan. 3, 1990) dismissed, without costs and without disbursements.
The hearsay statements made to petitioner by his 17-year-old girlfriend, which were admitted at the administrative hearing, constituted substantial evidence sufficient to support the administrative determination. "Hearsay is not only admissible in an administrative proceeding, but may also constitute substantial evidence if it is sufficiently reliable and probative of the issues to be determined.” (Matter of Gelco Bldrs. v Holtzman, 168 AD2d 232, 233.) No bias or motive either on the part of petitioner’s girlfriend or the investigating officers to fabricate a charge of misconduct against petitioner is discernible from the record, and by all criteria the statement by petitioner’s girlfriend was reliable. Concur—Rosenberger, J. P., Wallach, Asch, Kassal and Smith, JJ.